          Case 1:19-cr-00391-AT Document 94 Filed 07/02/20 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: _________________
                                                                DATE FILED: 7/2/2020   _

              -against-
                                                                         19 Cr. 391-5 (AT)

WILKIN DE LOS SANTOS,                                                        ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the parties shall appear for a bail review hearing on July 6,
2020, at 11:00 a.m., using the Court’s videoconferencing software. See In re
Coronavirus/COVID-19 Pandemic, 20 Misc. 176 (June 24, 2020) (authorizing, pursuant to the
Coronavirus Aid, Relief, and Economic Security Act, the use of video teleconferencing for bail
review proceedings under 18 U.S.C. § 3148 “with the consent of the defendant . . . after
consultation with counsel”).

       To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,
counsel for the Government, and the Pretrial Services officer will appear by video for the
proceeding; all others may participate by telephone. Co-counsel, members of the press, and the
public may access the audio feed of the conference by calling (917) 933-2166 at the time of the
hearing.

       SO ORDERED.

Dated: July 2, 2020
       New York, New York
